Stewart, J.,
delivered the following dissenting opinion:
In addition to the reasons urged by my brother Bowie, in his dissenting opinion, in which I fully concur, there are other considerations, which weigh with me, looking to the relative duties of the Court and jury ; and the right of litigants, under our system of jurisprudence, to claim as matter of strict law the benefit of a trial by jury.
Suggestions as to the feelings and prejudices of juries, and the supposed greater freedom from such influences on the part of the Court, have no application to the determination of- the question. Its solution is solely dependent upon its constitutional and legal bearing.
It is a maxim of the common law, that it is the province of the Court to determine questions of law in the "trial of causes, and of the jury to weigh and consider the import and bearing of facts. •
Under our present Constitution, the parties litigant may refer both duties to the Court, but without their mutual consent, neither party can be deprived of his right of trial by jury.
Some question had perplexed the Court as to the proper application of the relative duties of the Court and jury in criminal proceedings ; but that was set at rest by the constitutional provision that in criminal cases the jury were to be judges of the law as well as of the fact.
Under our testamentary system, issues may be framed, to be sent by the Orphans’ Court to a Court of law for trial by jury.
*615All these provisions show how carefully the rights of parties in regard to the respective position of Court and jury, were intended to be secured.
It is manifest that where issues of fact are involved, and the right of a party to a trial by jury is insisted upon ; to justify the Court in the exercise of its prerogative, in withdrawing the consideration of the evidence from the jury, when it is competent and admissible, and tends to establish the issue it seeks ; the case should be so barren of proof as to leave no room for doubt or hesitation upon the subject; and if, upon such facts, a jury uninstructed should find a verdict, the Court would instantaneously set it aside.
Without meaning to intimate what effect the testimony on the part of the caveators should have had upon the minds of .the jury, it certainly occurs to me that if it had been submitted to the jury, without instruction from the Court, and they had found for the caveators upon certain of the issues; it is not such a case, as would have authorized the Court upon that ground to have granted a new trial.
In Davis vs. Barney, 2 G. & J., 382, it is announced as the general rule, that where there is any legal admissible evidence, tending to prove the issue, the effect of that evidence is solely for the consideration of the jury.
The Court say, i£ there seems to be an impression that this Court has held the measure and quantity of proof to be a question of law, and the case of Davis vs. Davis, 7 H. & J., 36, is relied upon in support of such doctrine.”
££ We, by no means mean to shake the authority of that case, but think it has been misunderstood.”
<£ When there is no evidence applicable to the issue, or tending to prove any material fact, a total failure of evidence, the Court will direct the jury accordingly; and that we conceive to bo the doctrine of Davis vs. Davis.”
l£ The expressions used are intended to be applicable to the facts of that case ; and so applied they are not opposed *616to the principle here asserted, that if there be any evidence tending to the proof of the issue, however weak, it ought to be submitted to the consideration of the jury.”
In Ferguson vs. Tucker, 2 H. &, G., 182, the same doctrine is reiterated; and it is emphatically stated that it by nojneans follows, even if the verdict would not be satisfactory to the minds of the Court, that they would feel themselves^authorized to withdraw from the jury the consideration of the facts — this prerogative of the Court is never exercised, but in cases where the evidence is so indefinite and unsatisfactory, that nothing but wild, irrational conjecture, or licentious speculation, could induce a jury to pronounce the verdict, which is sought at their hands ?
In the case of Cole vs. Hebb, 1 G. & J., 20, in which the antecedent cases are reviewed, and the doctrine of Davis vs. Barney, explained, the conclusion of the Court appears to have resulted in the announcement that evidence offered to a jury, has a two fold sufficiency — a sufficiency in law and á sufficiency in fact — its sufficiency in law is for the Court — its sufficiency in fact is a question exclusively for the jury — if, upon the ordinary principles of human judgment, a rational mind could draw from the proof the conclusions sought to be proved by it, then is its legal sufficiency established; and it must be submitted to the jury, who only are the judges of its sufficiency in point of fact.
“ Whether the testimony be weak or strong ; conclusive or inconclusive ; sufficient or insufficient, to prove the facts or warrant the inferences, for the establishment of which it was offered, are questions for the exclusive cognizance of the jury.”
As a fair and legitimate criterion of the relative duties of the Court and jury, in doubtful questions, as to the sufficiency of the proof in point of law; the Court further say, the testimony should never be withdrawn from the jury, whose province it is to decide upon its sufficiency in *617fact, except in such case, where the Court would instantaneously set aside any verdict founded on its assumed sufficiency. The Court, under such circumstances would have to conclude that the jury themselves were totally deficient in a sane comprehension of facts, and the effect of proof.
In the case of Green vs. Ford, 35 Md., 82, recognizing the granting or witholding a new trial, as a fair and sensible test as to the nature of the proof and its sufficiency, the Court re-assert the principle, “that however unsatisfactory it may have appeared to the mind of the Court, yet if the jury could reasonably have reached a different conclusion, it should have heen considered by them ; the Court should not take the case from the consideration of the jury, unless the evidence is so trivial as to admit of no rational conclusion therefrom, applicable to the issue before them — if the Court would have refused a new trial, under such circumstances, it ought not to take the case from the consideration of the jury, upon the ground that no sufficient evidence had been introduced.”
Certainly if the question is one of doubt, the Court should not hesitate to refer the facts to the jury.
The danger and difficulty in deciding upon the sufficiency of evidence as a matter of law, is that the province of the jury may be invaded, and the rights of litigants unjustly affected.
The tendency of all bodies now-a-days, it seems to me, is too much in the direction of the extension of their own powers; however conservative theirfinclinations ; and this Court as the high and judicial resort in the State, should be careful, as I am sure it is, to guard against encroachment upon the province and rights of others.
Although the question now involved has been repeatedly discussed, and much perplexity in the abstract, has been the result; yet it will be found, by reference to all the cases, that rarely has the prerogative of the Court been exercised; and according to my judgment this case *618cannot and ought not to be distinguished, as one where the evidence for the caveators is so trivial, that no sane mind could for a moment entertain a doubt upon the subject, and therefore withdrawn from the consideration of the jury.